Citation Nr: 1424422	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease status post coronary artery bypass graft.

2.  Entitlement to service connection for a digestive system disorder, to include gastroesophageal reflux disorder, to include as secondary to service connected posttraumatic stress disorder (PTSD) and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1970 to September 1971 and from September 1974 to September 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2011 rating decisions of the North Little Rock, Arkansas and Huntington, West Virginia Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In October 2010, the Board remanded these matters for additional development.  In addition to the claims currently on appeal, the Board also remanded the issue of service connection for hypertension which had been perfected for appeal.  During the pendency of the appeal, in an April 2011 rating decision, the Appeals Management Center (AMC) granted service connection for hypertension and assigned a noncompensable evaluation from July 2, 2007, and a 10 percent evaluation from August 6, 2009, and a 20 percent evaluation from January 15, 2011.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).



Finally, the Board notes that the Veteran appears to have executed a new VA Form 21-22 more than 90 days following certification to the Board.  In that regard, the Veteran's case was certified to the Board on October 24, 2011 with the American Legion listed as the Veteran's representative along with a valid corresponding VA Form 21-22.  On October 21, 2013, the Veteran executed a VA Form 21-22 which purported to appoint the Disabled American Veterans as the Veteran's representative.  An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  See 38 C.F.R. § 20.1304(a)(2013).  The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R. § 20.1304(b)(2013).  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.   See 38 C.F.R. § 20.1304(b)(i)(2013).  As the Veteran executed a new VA Form 21-22 greater than 90 days following certification to the Board and did not demonstrate good cause for his delay, the Board will not take action in regard to the newly executed VA Form 21-22 and refer the matter of a request for a change in representation back to the agency of original jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2010 Board decision, the Board held the issue of entitlement to service connection for a heart condition in abeyance pending the anticipated update to the regulations governing diseases presumptively associated with herbicide exposure.  In a September 2011 rating decision, the RO granted service connection for coronary artery disease status post coronary artery bypass graft.  In a September 2011 letter, the Veteran stated that the letter was a notice of disagreement and that "[f]rom September 2010- August 2011, I have undergone medical treatment as well as surgical procedures due to vascular disease.  Please review the attached additional records to reevaluate my status on the pending claims."  As it appears that the Veteran is filing a notice of disagreement with the September 2011 rating decision granting service connection for the Veteran's heart disease and there is no statement of the case regarding this issue, the Veteran should be issued a statement of the case regarding the claim of entitlement to an increased rating for coronary artery disease status post coronary artery bypass graft.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Grantham v. Brown, supra. 

A review of the record finds noncompliance with the Board's October 2010 remand directives.  On remand the Veteran was afforded a VA examination in January 2011.  The Veteran was given an upper gastrointestinal series (GI).  The upper GI revealed gastric reflux.  The examiner opined that there was not a 50 percent or greater probability that the Veteran's digestive system disability was related to service, including exposure to herbicides.  In support of her opinion, the examiner noted that there was no documentation of complaints or treatment for a digestive condition during service.  She further noted that the Veteran had a history of smoking and was an alcohol user, which can both aggravate or exacerbate gastroesophageal reflux disease.  Finally, she noted that the onset of the Veteran's disease "appears to be remotely related to his military service," since the Veteran gave a history of it developing in 1978.  However, she noted that there was no other evidence to support that the onset began in 1978.  

However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Therefore, the Board finds that the VA opinion is not adequate to address the etiology of the Veteran's disability and the claim must be remanded for an addendum opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  On remand, the examiner should whether the Veteran's gastroesophageal disease is related to service.  The examiner should also address the Veteran's contention that his gastroesophageal disease may be due to the medication he takes for his service-connected disabilities.  See Board Hearing Transcript, June 2010, pp. 4-9.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case that addresses the issue of entitlement to an increased rating for coronary artery disease status post coronary artery bypass graft.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, the Veteran perfects the appeal, return the case to the Board.

2.  Then, obtain an addendum opinion from the January 2011 VA examiner (or an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's gastroesophageal reflex disease is related to service, including exposure to herbicides. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that Veteran's gastroesophageal reflex disease is caused by the Veteran's medication for treatment of his service-connected PTSD, heart disease or hypertension.

(c)  Whether it is at least as likely as not that Veteran's gastroesophageal reflex disease is aggravated (i.e., worsened) beyond the natural progress by the Veteran's medication for treatment of his service-connected PTSD, heart disease or hypertension.

If aggravation is found, the clinician should address the following medical issues:

i.  the baseline manifestations of the Veteran's gastroesophageal reflex disability found prior to aggravation; and

ii.  the increased manifestations which, in the clinician's opinion, are proximately due to the medication for treatment of his service-connected PTSD, heart disease or hypertension.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



